Mays, J.,
The master, Stewart H. Lutz, Esq., after hearing the testimony, presented his report wherein he recommended that the court should sentence and decree that the libellant, Charles E. Derr, be divorced and separated from the nuptial ties and bonds of matrimony heretofore contracted between him, the said Charles E. Derr, libellant, and the respondent, Marguerite P. Derr.
At the hearing, on motion of the attorney for libellant, the master assumed to have the authority to amend the record by correcting the name as set forth in the original libel from Margaret M. Derr to Marguerite P. Derr. A master appointed by the court to hear testimony in divorce and report his findings, etc., has no authority to permit an amendment of the libel. The proper procedure would have been to petition the court for leave to amend.
Since it appears to the court that the libel and all subsequent papers were served upon Marguerite P. Derr, the respondent, and it further appearing from the testimony and the record that the libellant is entitled to his divorce, we are of the opinion that the failure to state the name correctly in the libel was harmless error, and since there was jurisdiction to hear the case, the report of the master as modified by this opinion is approved, and a decree will be signed upon application of counsel for the libellant.